Taylor, C.
This action grows out of a collision between two automobiles at a street intersection in the city o'f Minneapolis, and the sole question presented is whether plaintiff was guilty of contributory negligence as a matter of law.
On the forenoon of November 13, 1919, plaintiff was driving his Ford runabout along Tenth street, and defendant Haaek was driving a Hupmobile belonging to defendant motor company along Mary Place which intersects Tenth street at Tight angles. As plaintiff was crossing the intersection his car was struck by the Hupmobile coming from his right on the intersecting street. The plat in evidence shows that the roadway is 34 feet in width between curbs on both streets. For the purposes of this appeal we shall take the facts to be as stated by plaintiff himself. From his testimony it appears that his rate of speed was between 12 and 15 miles an hour and the rate of defendant’s car about 35 miles an hour; that, if he had looked, he could have seen defendant’s car when he was some 40 or 50 feet distant from the curb line of Mary Place; that he did not see until he crossed the curb line; that he could have stopped his car within 12 or 14 feet, and that, instead of doing so, he attempted to cross ahead of the other car and the collision occurred. R. marked on the plat the approximate position of both cars at the time he first saw defendant’s car, but made no estimate of the distance of either 'from the point of collision. The positions marked on the plat would indicate that when he saw defendant’s car he was some 20 feet from the point of collision, and defendant’s car something more than twice that distance from that point.
Defendant’s car, coming from the right on the intersecting street, had the right of way, and, as said in Gibbs v. Almstrom, 145 Minn. 35, 176 N. W. 173, 11 A. L. R. 227, if it was near enough so that there was reasonable danger of collision if both proceeded, it was plaintiff’s duty to yield the right of way, and he was not warranted in taking close chances. Plaintiff saw defendant’s car, when it was something less than 50- feet from the place of collision, and knew that it was coming very rapidly, for he estimated its speed at 35 miles an hour. The late case *360of Lindahl v. Morse, 148 Minn. 167, 181 N. W. 323, is, in its facts, almost identical with the present case. In that case the plaintiff saw the defendant’s car coming from his right on the interesting street when it was about 40 feet from the intersection. It was coming at a speed of about 30 miles an hour. The plaintiff attempted to cross ahead of it and the cars collided. It was held that the plaintiff was guilty of contributory negligence as a matter of law in failing to yield the right of way as required by the statute. We are unable to distinguish the present case from that case,, and, following it, hold that plaintiff was guilty of contributory negligence as a matter of law.
It is true that the defendant in both these eases was also guilty of negligence in approaching the crossing at such an unreasonable rate of speed, but, as said in Rosenau v. Peterson, 147 Minn. 95, 179 N. W. 647, where the collision results because both parties are negligent, neither can recover from the other. If plaintiff had not known that defendant’s car was coming at an unusual rate of speed, the situation would be different, but, with that knowledge, he was not justified in' trying to beat it across the intersection.
The judgment is reversed and judgment directed for defendants.